     Case 2:19-cv-00383-GMN-BNW Document 20 Filed 08/13/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3      ROBERT W. ELLIOTT,                                  Case No. 2:19-cv-00383-GMN-BNW
4                                             Plaintiff                   ORDER
5             v.
6      BRIAN WILLIAMS, et al.,
7                                        Defendants
8
9     I.     DISCUSSION

10           On December 12, 2019, the Court screened Plaintiff’s complaint, allowed his

11    claims to proceed, and the stayed this action so that the parties could participate in the

12    Inmate Early Mediation Program. (ECF No. 7.) A mediation conference was initially

13    scheduled for March 20, 2020, but because of public health concerns, the mediation

14    conference was postponed. (ECF Nos. 10, 13.)

15           On April 9, 2020, Plaintiff filed a motion requesting that the Court set a new date

16    for a mediation conference. (ECF No. 14.) On July 24, 2020, the Court scheduled a

17    mediation conference for October 2, 2020. (ECF No. 16.) On July 27, 2020, the Court

18    received another motion from Plaintiff, again requesting that the Court set a date for a

19    mediation conference or, in the alternative, transfer this action to the Northern District of

20    Nevada. (ECF No. 17.) It appears that Plaintiff’s only reason for requesting a transfer to

21    the Northern District of Nevada was the delay in resetting the mediation conference, and

22    his belief that the case could proceed more quickly to mediation in the Northern District

23    of Nevada. (Id. at 3.) Although Plaintiff’s motion was filed after the Court rescheduled

24    the mediation conference, Plaintiff dated the motion July 22, 2020, before the Court

25    rescheduled the mediation conference, indicating that he had not received notice of the

26    mediation conference prior to filing his motion. (Id. at 4.) The Office of the Attorney

27    General also filed a motion requesting more time to respond to Plaintiff’s motion. (ECF

28    No. 18.)
     Case 2:19-cv-00383-GMN-BNW Document 20 Filed 08/13/20 Page 2 of 2



1            Because the Court already ordered the relief that Plaintiff wanted, the Court denies
2     Plaintiff’s motions (ECF Nos. 14, 17) as moot. The Court also denies the Office of the
3     Attorney General’s motion for an extension to respond to Plaintiff’s motion (ECF No. 18)
4     as moot. If Plaintiff believes this case should still be transferred to the Northern District
5     of Nevada after the mediation conference has been held and the Court has lifted the stay
6     in this case, he may file a motion for transfer of venue at that time.
7            Finally, Plaintiff has filed a letter noting that he sent his mediation packet out in
8     March 2020. (ECF No. 19.) Plaintiff is wondering whether he needs to send out a new
9     mediation packet now that a different mediator has been assigned for the newly
10    scheduled mediation. (Id.) Plaintiff’s previous mediation packet has been forwarded to
11    the new mediator.
12    II.    CONCLUSION
13           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motions for this case to
14    be scheduled for a mediation conference, (ECF Nos. 14, 17) are denied as moot.
15           IT IS FURTHER ORDERED that the Office of the Attorney General’s motion for an
16    extension (ECF No. 18) is denied as moot.
17
             DATED THIS 13th
                        ___ day of August 2020.
18
19
                                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                  -2-
